I find that my offhand impression of this plea in abatement does not accord with precedent. The proceedings will abate "if it appear that the suit was commenced before the cause of action had accrued." Southey vs. Dowling,70 Conn. 153, 157. So far as the signing of the plea is concerned,Wilcox vs. Chambers, 34 Conn. 179, seems sufficiently broad to cover the signing in this case in view of the special appearance that was entered.
   While without much doubt the matter could be pleaded in bar upon the foregoing authority and for the reasons stated in the plea upon which the demurrer sufficiently raises a question of law, the plea is sustained and the suit may abate and be dismissed.